STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1079
VERSUS

LAMAR SANDERS DECEMBER 1, 2022
In Re: Lamar Sanders, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 02-09-0654.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The district court is ordered to act on
relator’s “Motion to Clarify Sentence Amend,” filed on December
13, 2021, on or before January 24, 2023. A copy of the district
court’s ruling shall be filed in this court on or before January
31, 2023.

VGW

EW

COURT OF APPEAL, FIRST CIRCUIT

ASL)

DEPUTY CLERK OF COURT
FOR THE COURT